DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Foreign
Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) or (f) or 365 (b) is acknowledged, which papers have been placed of record in the file. 

Domestic
Applicant’s claim for domestic priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) or 365 (a) of any PCT Application international application is acknowledged, which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements submitted on 8/07/2020 and 9/22/2020 have been considered by the Examiner and made of record in the application file.

Claim Objections

Claim 14 is objected to for minor informalities and require the following or other appropriate correction:

Claim 11, which is dependent on claim 11, should be made dependent on claim 10, instead of on itself.
Claim 14, which is dependent on claim 14, should be made dependent on claim 13, instead of on itself.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 2-8, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes two requests, including “a request for a candidate beam” and “a beam failure recovery request”.  Since in claim 2, the term “the request” does not specify which of the requests in claim 1 is being referred to, the term “the request” is considered ambiguous and therefore indefinite in claim 2 and also in claims 3-8 for the same reason.  
Claim 15 includes two requests, including “a request for a candidate beam” and “a beam failure recovery request”.  Since in claim 16, the term “the request” does not specify which of the requests in claim 15 is being referred to, the term “the request” is 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-17 are rejected under 35 U.S.C. 102(a2) as being anticipated by Cirik, et al (US PG Publication 2021/0120561), hereafter Cirik.

The equivalent citations from US Provisional Application# 62/629,844, to which US PG Publication 2021/0120561 has priority, are shown below, in order of appearance in the rejection.

Citation Used		Equivalent Citation from US Provisional Application
[0345] 				[0194]
[0348]					[0197]
[0351]					[0200]
[0331]					[0180]
[0333]					[0182]
[0207]					[0056]
[0203]					[0052]
[0339]					[0188]
[0344]					[0193]	
[0336]					[0185]
[0335]					[0184]
[0346]					[0195]
[0347]					[0196]
[0353]					[0202]
[0352]					[0201]
	
	
Regarding claim 1, Cirik teaches a method of performing a beam failure recovery procedure in a user equipment (UE) that comprises a Physical (PHY) layer and a Medium Access Control (MAC) layer,
the method comprising:
detecting, with the PHY layer, a beam failure for a beam used for communication between the UE and a base station (BS)
([0345] – The physical layer of the wireless device measures Reference Signals (RSs) and determines one or more beam failures);  

([0345] – The physical layer may indicate one or more beam failure instance periodically to the MAC entity of the wireless device);  
transmitting, from the MAC layer to the PHY layer, a request for a candidate beam based on a number of the beam failure instances
([0348] – When the MAC entity receives the first number of contiguous beam failure indications from the physical layer, the MAC entity may trigger a BFRQ (beam failure recovery request) procedure
[0351] - The MAC entity may request the physical layer to indicate at least a beam
([0348] – MAC detects the number of beam failure instances from the PHY layer that are used to trigger the BFRQ request, which, as indicated in [0351], is sent by the MAC to the physical layer to request an indication of at least a beam));  
reporting, from the PHY layer to the MAC layer, first beam information that indicates the candidate beam
([0351] - the physical lay may indicate the at least beam to the MAC entity in response to receiving the request from the MAC entity
([0351] – In response to the BFRQ, the physical layer transmits to the MAC layer the at least a beam)); and 
causing, with the MAC layer, the PHY layer to transmit, to the BS, a beam failure recovery request that indicates the candidate beam
([0331] - A wireless device transmits a BFRQ signal on an uplink physical channel to a gNB
[0333] - The candidate beam the wireless device indicates in the one or multiple BFRQ signals
([0331] – The BFRQ transmitted to the gNB base station includes the candidate beam referred to in [0333])). 
 
Regarding claim 2, Cirik teaches the method according to claim 1,
wherein the transmitting transmits the request when the number of beam failure instances is a maximum number of the beam failure instances, and wherein the maximum number is notified by the BS using Radio Resource Control (RRC) signaling
([0339] – Wireless device may receive from a base station, one or more RRC messages comprising one or more configuration parameters of a BFRQ procedure
[0344] - The one or more configuration parameters of the BFRQ procedure may comprise at least a first number indicating a number of beam failure instances which may trigger the BFRQ procedure). 
 
Regarding claim 3, Cirik teaches the method according to claim 1, 
wherein the transmitting transmits the request after a predetermined interval
([0336] – When the response window expires, the wireless device performs a BFRQ signal transmission), and 
wherein the predetermined interval is based on 

([0335] - The response window may be a timer with a value configured by the gNB), 
a counter that counts the number of beam failure instances
([0346] - The MAC entity of the wireless device may set an instance counter (e.g., one) in response to receiving a first beam failure indication from the physical layer.  In an example, when receiving a contiguous second beam failure indication, the MAC entity may increment the instance counter
[0347] - when receiving a first beam failure indication from the physical layer, the MAC entity may start the second timer), or
a pre-configured time offset. 
 
Regarding claim 4, Cirik teaches the method according to claim 1, 
further comprising: 
reporting, from the PHY layer to the MAC layer, second beam information before the first beam information is reported, wherein the transmitting transmits the request when the second beam information does not include a candidate beam
([0345] - The physical layer may indicate one or more beam failure instance periodically to the MAC entity of the wireless device.  The physical layer may indicate a beam failure instance when the measured quality of at least one of the first set of RSs is lower than the at least first threshold
[0348] - The MAC entity receives the first number of contiguous beam failure indications from the physical layer, the MAC entity triggers a BFRQ procedure
([0345] – The PHY layer transmits measurements that indicate beam failure and do not include beam candidates, to the MAC layer, based on which the wireless device transmits the BFRQ request referred to in [0348], the beam failures transmitted before the candidate that is received from the PHY layer and referred to in [0351])). 
 
Regarding claim 5, Cirik teaches the method according to claim 1, 
further comprising:
reporting, from the PHY layer to the MAC layer, second beam information before the first beam information is reported, wherein the transmitting transmits the request when the second beam information include a candidate beam that is not associated with a Physical Random Access Channel (PRACH) resource
([0353] – The MAC entity may select at least a BFRQ signal based on the at least beam and instruct the physical layer to transmit the at least BFRQ signal to a gNB, in response to receiving the indication of the at least beam from the physical layer.  The at least BFRQ signal is a PUCCH/SR signal associated with the at least beam
([0353] – The MAC layer transmits the BFRQ request signal that is a PUCCH/SR signal instead of a PRACH preamble associated with the at least one beam, the BFRQ request including the at least one beam, the at least one beam being a second beam of the at least one beam selected as candidate and referred to in [0351], in response to receiving the indication of the at least beam from the physical layer)). 
 
Regarding claim 6, Cirik teaches the method according to claim 1, 
wherein the transmitting transmits the request when the MAC layer does not receive a response from the BS within a window via the PHY layer
([0331] – The gNB may transmit a DCI via a PDCCH in response to receiving the BFRQ signal on the uplink physical channel
[0336] – When the response window expires, and the wireless device does not receive the DCI, the wireless device performs a BFRQ signal transmission
([0336] - When the DCI response, which is to be transmitted from the base station to the wireless device over the PDCCH, as indicated in [0331], is not transmitted within the window, based on the response window expiration, the wireless device transmits the BFRQ request)). 
 
Regarding claim 7, Cirik teaches the method according to claim 1, 
wherein the transmitting transmits the request with a predetermined periodicity, wherein the predetermined periodicity is determined based on the shortest periodicity of a reference signal (RS), and wherein the RS is used for measurement for new candidate beam identification
([0351] – The MAC entity may request the physical layer to indicate at least a beam and/or the quality of the at least beam, in response to starting the fifth timer.  The physical layer of the wireless device may measure at least one of the second set of RSs.  The at least one beam may be identified by a CSI-RS resource index, or a SS blocks index.  The physical layer may select a beam when the measured quality of a RSs associated the beam is greater than the at least second threshold
[0353] - The MAC entity may select at least a BFRQ signal based on the at least beam and instruct the physical layer to transmit the at least BFRQ signal to a gNB during the fifth timer is running, in response to receiving the indication of the at least beam from the physical layer
([0353] – The wireless device transmits the BFRQ request within a timer period that is used to measure the reference signals RSs for the selected and identified candidate beam referred to in [0351])). 
 
Regarding claim 8, Cirik teaches the method according to claim 1, 
wherein a format of the request indicates at least one of 
contents of a report from the PHY layer
([0351] - The MAC entity triggers the BFRQ procedure.  The MAC entity may request the physical layer to indicate at least a beam and/or the quality of the at least beam.  The physical layer may select at least a beam, the at least one beam identified by a CSI-RS resource index, or a SS blocks index
([0351] - BFRQ request indicates content that includes beam CSI-RS resource or SS blocks index)) and
a report mode
([0351] - The MAC entity triggers the BFRQ procedure.  The MAC entity may request the physical layer to indicate at least a beam and/or the quality of the at least beam.  The physical layer may select at least a beam, the at least one beam identified by a CSI-RS resource index, or a SS blocks index.  The physical layer may select a beam when the measured quality (e.g., RSRP or SINR) of a RSs associated the beam is greater than the at least second threshold.  
([0351] - BFRQ requests PHY layer to transmit to the MAC layer one or more beam CSI-RS resource index, SS blocks index, RSRP measurement signal quality)). 
 
Regarding claim 9, Cirik teaches the method according to claim 1, 
wherein the reporting does not report, to the MAC layer, the first beam information when there is no candidate beam that meets criteria of Layer 1-Referesnce Signal Received Power (L1-RSRP) measurement
([0345] - The physical layer may indicate one or more beam failure instance or one to the MAC entity of the wireless device.  The physical layer may indicate a beam failure instance when the measured quality (e.g., RSRP) of at least one of the first set of RSs is lower than the at least first threshold
([0345] - No candidate is reported, but instead failure, based on RSRP)). 
 
Regarding claim 10, Cirik teaches the method according to claim 1, 
the first beam information indicates a L1-RSRP measurement value of the candidate beam
([0351] - The MAC entity may request the physical layer to indicate at least a beam and/or the quality of the at least beam.  The physical layer may select a beam when the measured quality (RSRP) of a RSs associated the beam is greater than the at least second threshold.  
([0351] - BFRQ requests PHY layer to transmit to the MAC layer RSRP measurement signal quality of the at least one beam)). 
 
Regarding claim 11, Cirik teaches the method according to claim 11,
the L1-RSRP measurement value is greater than a predetermined threshold value
([0351] - The physical layer may select a beam when the measured quality (RSRP) of a RSs associated the beam is greater than the at least second threshold). 
 
Regarding claim 12, Cirik teaches the method according to claim 11, 
wherein the reporting reports multiple sets of the candidate beam and the L1-RSRP measurement value in one shot
([0351] – The MAC entity may request the physical layer to indicate at least a beam.  The physical layer may select a beam when the measured quality (RSRP) of a RSs associated the beam is greater than the at least second threshold
[0352] - The physical layer may indicate at least a beam to the MAC entity periodically when indicating a beam failure instance
([0352] - The MAC layer reports at least one beam, which includes multiple beams, including a plurality of the RSRP measurements)). 
 
Regarding claim 13, Cirik teaches the method according to claim 11, 
wherein the reporting reports multiple sets of the candidate beam and the L1-RSRP measurement value in multiple shots
([0352] – The physical layer may indicate at least a beam to the MAC entity periodically when indicating a beam failure instance
([0352] - The MAC layer reports at least one beam, which includes multiple beams, including a plurality of the RSRP measurements referred to in [0351], periodically, which includes multiple transmissions of the plurality of the RSRP measurements)). 
 
Regarding claim 14, Cirik teaches the method according to claim 14, further comprising: 
receiving, with the PHY layer, a reporting interval of the multiple shots and a number of the multiple shorts are reporting from the BS by RRC signaling
([0345] – The physical layer may indicate one or more beam failure instance or one or more beam non-failure instance periodically to the MAC entity of the wireless device.  The periodicity of the indication is a value configured by the gNB or be same as the periodicity of transmission of the first set of RSs
([0345] – The reporting referred to in [0351] and [0352] is configured by base station)). 
 
Regarding claim 15, Cirik teaches
a user equipment (UE) that comprises a Physical (PHY) layer and a Medium 
Access Control (MAC) layer, 
the UE comprising: 
a transceiver that communicates with a base station (BS)
([0207] – The wireless device communicates with base station); and
a processor that causes the PHY layer to detect a beam failure for a beam used for communication between the UE and the BS
([0203] – Wireless device processor
[0345] – The physical layer of the wireless device measures Reference Signals (RSs) and determines one or more beam failures), 
wherein the processor causes the MAC layer to receive one or more beam failure instances from the PHY layer
([0345] – The physical layer may indicate one or more beam failure instance periodically to the MAC entity of the wireless device), 
wherein the processor causes the MAC layer to transmit, to the PHY layer, a request for a candidate beam based on a number of the beam failure instances
([0348] – When the MAC entity receives the first number of contiguous beam failure indications from the physical layer, the MAC entity may trigger a BFRQ (beam failure recovery request) procedure
[0351] - The MAC entity may request the physical layer to indicate at least a beam
([0348] – MAC detects the number of beam failure instances from the PHY layer that are used to trigger the BFRQ request, which, as indicated in [0351], is sent by the MAC to the physical layer to request an indication of at least a beam)), 
wherein the processor causes the PHY layer to report, to the MAC layer, first beam information that indicates the candidate beam
([0351] - the physical lay may indicate the at least beam to the MAC entity in response to receiving the request from the MAC entity
([0351] – In response to the BFRQ, the physical layer transmits to the MAC layer the at least a beam)), and 
wherein the transceiver transmits, to the BS, a beam failure recovery request that indicates the candidate beam
([0331] - A wireless device transmits a BFRQ signal on an uplink physical channel to a gNB
[0333] - The candidate beam the wireless device indicates in the one or multiple BFRQ signals
([0331] – The BFRQ transmitted to the gNB base station includes the candidate beam referred to in [0333])). 
 
Regarding claim 16, Cirik teaches the UE according to claim 15, 

([0339] – Wireless device may receive from a base station, one or more RRC messages comprising one or more configuration parameters of a BFRQ procedure


[0344] - The one or more configuration parameters of the BFRQ procedure may comprise at least a first number indicating a number of beam failure instances which may trigger the BFRQ procedure). 
 
Regarding claim 17, Cirik teaches the UE according to claim 15, 
wherein the processor causes the MAC layer to transmit the request after a predetermined interval
([0336] – When the response window expires, the wireless device performs a BFRQ signal transmission), and 
wherein the predetermined interval is based on 
a specific timer
([0335] - The response window may be a timer with a value configured by the gNB), 
a counter that counts the number of beam failure instances
([0346] - The MAC entity of the wireless device may set an instance counter (e.g., one) in response to receiving a first beam failure indication from the physical layer.  In an example, when receiving a contiguous second beam failure indication, the MAC entity may increment the instance counter
[0347] - when receiving a first beam failure indication from the physical layer, the MAC entity may start the second timer), or
a pre-configured time offset. 


	Conclusion
Citation of Pertinent Prior Art not Applied
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee, et al (US PG Publication 2021/0136612), hereafter Lee, teaches a method and apparatus for declaring RLF.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is (571) 270-5361.  The examiner can normally be reached on M-F between 7:30 am and 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.

 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK E DONADO/Examiner, Art Unit 2641

	
/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641